Citation Nr: 0909427	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a hemorrhoidectomy.

2.  Entitlement to service connection for residuals of a 
hemorrhoidectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for residuals 
of a hemorrhoidectomy and whether new and material evidence 
has been received to reopen a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1955 rating decision, the RO denied service 
connection for residuals of a hemorrhoidectomy.

2.  The evidence received subsequent to the July 1955 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for residuals of a hemorrhoidectomy.


CONCLUSIONS OF LAW

1.  The RO's July 1955 decision denying service connection 
for residuals of a hemorrhoidectomy is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2008).

2.  The evidence received since the July 1955 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for residuals of a hemorrhoidectomy, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1955 rating decision, the RO denied service 
connection for residuals of a hemorrhoidectomy finding that 
there was no evidence that the Veteran was treated for 
hemorrhoids while in service and upon examination at 
separation from service, the Veteran was not diagnosed with 
hemorrhoids.  The evidence of record at the time of the July 
1955 rating decision included the Veteran's service treatment 
records and treatment records from the VA Hospital in 
Atlanta, Georgia, dated May 1955 to June 1955, regarding the 
Veteran's treatment for hemorrhoids including 
hemorrhoidectomy.

The Veteran did not file an appeal of the July 1955 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the July 1955 rating decision, statements of 
the Veteran and the Veteran's daughter indicating that the 
Veteran has suffered from hemorrhoids since service have been 
associated with the claims folder.  The Board notes that the 
Veteran is competent to report that he has had hemorrhoids 
since service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran's and his daughter's statement 
are both new and material in that they provide evidence of 
hemorrhoids in service.  In light of the bases for the RO's 
July 1955 determination, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for residuals of a 
hemorrhoidectomy.  Thus, the evidence is "new and material" 
under the provisions of 38 C.F.R. § 3.156(a), and the claim 
is reopened.

As the claim for service connection for residusls of a 
hemorrhoidectomy has been reopened the Board will not discuss 
whether proper notice regarding reopening was issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for residuals of a 
hemorrhoidectomy, the application to reopen that claim is 
granted.


REMAND

The Veteran seeks entitlement to service connection for 
residuals of a hemorrhoidectomy and to reopen a claim of 
entitlement compensation under 38 U.S.C.A. § 1151 for 
residuals of a hemorrhoidectomy.

The record shows that the RO, in an unappealed June 2002 
rating decision, denied the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
hemorrhoidectomy based on a lack of evidence of record 
showing any additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of the VA in furnishing surgical treatment 
for hemorrhoids in 1955.

In February 2005, during the course of this appeal, the 
Veteran was provided with a notice indicating that the 
Veteran had to submit new and material evidence to reopen his 
claims.  However, the letter did not provide the Veteran with 
notice as to the bases regarding the prior denial of his 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a hemorrhoidectomy in June 2002.

During the course of this appeal, the Veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the 
Board has no discretion and the claim must, unfortunately, be 
remanded for the Veteran to be afforded proper notice.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims folder reveals that the Veteran 
receives benefits from the Social Security Administration 
(SSA).  However, the records regarding the nature of and the 
granting of these benefits have not been associated with the 
claims folder and the record contains no indication that any 
attempt was made to obtain the Veteran's complete SSA record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This appeal must be remanded to obtain the Veteran's complete 
SSA record.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his hemorrhoids.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Veteran currently suffers from 
residuals of a hemorrhoidectomy and the Veteran has indicated 
that he had hemorrhoids in service.  As such, the claim must 
be remanded for the Veteran to be afforded a VA medical 
examination and for an opinion to be rendered regarding the 
onset and/or etiology of the Veteran's hemorrhoids and 
subsequently residuals of a hemorrhoidectomy.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
Veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denial (June 2002) and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hemorrhoids or residuals 
of a hemorrhoidectomy found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of his hemorrhoids since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's 
hemorrhoids and/or residuals of a 
hemorrhoidectomy are related to or had 
its onset during service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

4.  Then, readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


